DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9 and 11 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Venkatasubramanian, US 2018/0358222 in view of Sciamanna, US 2009/0029067.
 	Regarding Claim 1, Venkatasubramanian  teaches a method of processing a substrate, comprising: 
flowing a hydrocarbon-containing gas mixture into a processing volume of a process chamber having a substrate positioned on an electrostatic chuck (claim 16); and
generating a plasma at the substrate by applying a first RF bias and a second
RF bias to the electrostatic chuck to deposit a diamond-like carbon film on the substrate, wherein the diamondlike carbon film has a density from about 1.8 g/cc to about 2.5 g/cc and a stress from approximately - 600 MPa to approximately - 300 MPa (claim 16).
Venkatasubramanian  fails to teach deposition gas comprising a nitrogen dopant compound. 
Sciamanna teaches adding a dopant to a diamondoid precursor, the dopant being selected from a group consisting of N2, silicon, germanium, TDMAT, other metals containing MOCVD precursor, and combinations thereof (claims 14 and 15) for the benefit of producing a carbon film with high sp3 content in paragraph 2.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Venkatasubramanian and  use a deposition gas comprising a nitrogen dopant compound for the benefit of producing a carbon film with high sp3 content as taught by Sciamanna in paragraph 2.
Regarding Claim 2, Venkatasubramanian teaches wherein the nitrogen-doped diamond-like carbon film has a compressive stress of about - 250 MPa to about - 400 MPa in Claim 16.
Regarding Claim 3, Venkatasubramanian  teaches wherein the nitrogen-doped diamond-like carbon film has an elastic modulus of greater than 60 GPa to about 200 GPa in Claim 10.
 Regarding Claim 4, Venkatasubramanian  teaches, wherein the nitrogen-doped diamond-like carbon film has a density of about 1.55 g/cc to less than 2 g/cc in Claim 16.  
Regarding Claims 5 and 6, Sciamanna teaches wherein the nitrogen dopant compound comprises dinitrogen (N2), atomic nitrogen, ammonia, hydrazine, methylhydrazine, dimethlyhydrazine, t-butylhydrazine, phenylhydrazine, azoisobutane, ethylazide, pyridine, derivatives thereof, abducts thereof, or any combination thereof (claims 14 and 15). 
Regarding Claim 7, Venkatasubramanian in view of Sciamanna fails to teach wherein the nitrogen dopant compound is flowed into the processing volume at a rate of about 10 sccm to about 1,000 sccm.  
 However, given the substantial teaching of Venkatasubramanian in view of Sciamanna, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the formation of the doped DLC by a PECVD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 8, Venkatasubramanian  teaches wherein the processing volume is maintained at a pressure of about 0.5 mTorr to about 10 Torr when generating the plasma and depositing the nitrogen-doped diamond-like carbon film on the substrate in Claim 16.  
Regarding Claim 9, Venkatasubramanian  teaches wherein the processing volume is maintained at a pressure of about 0.5 mTorr to about 10 Torr when generating the plasma and depositing the nitrogen-doped diamond-like carbon film on the substrate in paragraph 49.
Regarding Claim 11, Venkatasubramanian teaches, wherein the nitrogen-doped diamond-like carbon film comprises about 50 atomic percent to about 90 atomic percent of sp3 hybridized carbon atoms in Claim 8.  
Regarding Claim 12, Venkatasubramanian teaches wherein the hydrocarbon compound comprises ethyne, propene, methane, butene, 1,3-dimethyladamantane, bicyclo [2.2.1]hepta-2,5-diene, adamantine, norbornene, or any combination thereof in paragraphs 67 and 68.  
Regarding Claim 13, Venkatasubramanian teaches wherein the deposition gas further comprises helium, argon, xenon, neon, hydrogen (H2), or any combination thereof in paragraph 72.
Regarding Claim 14, Venkatasubramanian teaches wherein generating the plasma at the substrate further comprises applying a second RF bias to the electrostatic chuck in Claim 16..  
Regarding Claim 15, Venkatasubramanian teaches wherein the electrostatic chuck has a chucking electrode and an RF electrode separate from the chucking electrode, and wherein the first RF bias is applied to the RF electrode and the second RF bias is applied to the chucking electrode in paragraph 65, Claim 2.
Regarding Claim 16, Venkatasubramanian teaches wherein the first RF bias is provided at a power of about 10 watts to about 3,000 watts at a frequency of about 350 KHz to about 100 MHz, and wherein the second RF bias is provided at a power of about 10 watts to about 3,000 watts at a frequency of about 350 KHz to about 100 MHz in Claims 17 – 19.   
Regarding Claim 17, the limitations have been described earlier in rejecting Claims 1, 10 and 11. The limitations of for generating a plasma above a substrate by applying a first RF bias to an RF electrode and a second RF bias to a chucking electrode to deposit a nitrogen-doped diamond-like carbon film on the substrate are taught by Venkatasubramanian with reference to Fig. 2 in paragraphs 40 and 60 – 65.
Regarding Claim 18, the limitations have been described earlier in rejecting Claim 11.
Regarding Claim 19, the limitations have been described earlier in rejecting Claims 1 – 3.
Regarding Claim 20, the limitations have been described earlier in rejecting Claims 1, 10 and 11.  The limitations of forming a patterned photoresist layer over the nitrogen-doped diamond-like carbon film; etching the nitrogen-doped diamond-like carbon film in a pattern corresponding with the patterned photoresist layer; and etching the pattern into the substrate are taught by Venkatasubramanian in Claim 16. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian, US 2018/0358222 in view of Sciamanna, US 2009/0029067 as applied to claim 1 above, and further in view of Zou et al., “Structural characterization of nitrogen doped diamond-like carbon films deposited by arc ion plating”, Applied Surface Science 241 (2005) 295–302.
Venkatasubramanian in view of Sciamanna fails to teach wherein the nitrogen-doped diamond-like carbon film comprises about 1 atomic percent to about 15 atomic percent of nitrogen.
Zou teaches that nitrogen can be easily introduced into diamond like carbon films with reference to Fig. 4 under “Results and Discussion” in page 297 for the benefit of increasing the sp3 content in the film under conclusion in page 301.
 Therefore,it would have been obvious to one with ordinary skill in the art at the time of the invention that the nitrogen doped DLC will incorporate some nitrogen comprising about 1 atomic percent to about 15 atomic percent of nitrogen for the benefit of increasing the sp3 content in the film under conclusion as taught by Zou in page 301.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/035,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Limitations of Claim 1 of the invention are taught by Claims 1 and 5 of  US 16/035,192, since Claim 5 of US 16/035,192 teaches using nitrogen dopant for depositing diamond like carbon.  Claim 2 limitations of the invention are taught by  limitations of Claim 1 of US 16/035,192.  Claim 3 of the invention corresponds to Claim 12 of US 16/035,192.  Claim 5 of the invention corresponds to Claims 5 and 6 of US 16/035,192. Claim 6 corresponds to Claim 4 of US 16/035,192.  Claim 5 of the invention corresponds to Claims 5 and 6 of US 16/035,192. Claims 8 and 9 correspond to Claims 1 and 11 of US 16/035,192.  Claims 10 – 16 correspond to Claims 7 – 10 and 13 – 15 respectively of US 16/035,192.  Claims 17 and 18 of the invention correspond to Claims 8 and 16 of US 16/035,192. Claim 19 of the invention corresponds to Claims 12 and 16 of US 16/035,192 and Claim 20 of the invention corresponds to Claim 20 of US 16/035,192.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 8, 2022